Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 13 August 2021 are acknowledged.  Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, and 124-134 are currently pending.  Claims 3, 5-57, 61, 64-65, 68-79, 81-106, 109, and 111-123 are cancelled.  Claims 1-2, 58-60, 62-63, 66-67, 80, 107-108 and 110 are amended.  Claims 124-134 are newly added.  Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, and 124-134  are examined on the merits within.

Withdrawn Rejections
3.	Applicants’ arguments, filed 13 August 2021, with respect to the 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejections of claims 2 and 60 have been withdrawn. The 35 U.S.C. 102(a)(1) Rejections have been withdrawn in view of the claim amendments. The Obviousness Double Patenting Rejections have been withdrawn in view of the claim amendments. 
New Rejections
Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, 124-132, and 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (WO2015/191920) in view of Sonobe et al. (EP0415671) and Nangia et al. (U.S. Patent Application Publication No. 2010/0316712).
Regarding instant claims 1, 4, 60, 62, 63, 66-67, 108 and 110, Bellinger et al. teach a central elastic polymeric component coupled to between three and eight loadable polymeric components, each loadable polymeric component projecting radially from the central elastic polymer component to form a star-like shape.  See page 10, lines 14-32. The active substance, such as memantine, is entrapped within the polymeric matrix.  See page 37, lines 18-27 and page 38, lines 1-17. The active substance is configured to be released from the loadable polymeric components.  See page 37, lines 4-17. The residence structure has a particular configuration such as a multi-armed star in a relaxed state (uncompacted).  The residence structure may be folded from the relaxed stated into a second compressed configuration (compacted).  See page 16-lines 32-33 and page 17, lines 1-2.  Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Regarding instant claim 80 which recites product-by-process limitations, the Examiner notes “[E]ven though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding instant claim 2, Bellinger et al. teach a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The linker may be configured to degrade such that the residence structure breaks apart and is released from the location internally of the subject after a predetermined amount of time or when exposed to a select set of conditions.  See page 16, lines 8-31.  
	Regarding instant claims 58-59, 97, and 107, Bellinger et al. teach a gastric residence system comprising a first elastic component, a second component configured to release an active substance and a linker.  See abstract. The structure comprises a loadable polymeric component, i.e., carrier polymer and active ingredient.  See claim 7.  Active agents include memantine.  See page 38, lines 1-17. Bellinger et al. teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component.  See page 26, lines 3-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since Bellinger et al. teach a carrier polymer and adamantane-class drug, as instantly claimed, it should function in the same manner. 

	 Bellinger et al. do not teach a release rate modulating polymer film.
	Sonobe et al. teach gastric retention devices.  See Title.  For purposes of controlling the erosion rate of the device, it may be coated.  The coating may be applied to the entire surface of the device or to parts thereof.  The coatings comprise polymers.  See page 4, lines 36-51.  Coatings include polyesters, i.e., Eudragit RS, Eudragit L, Eudragit S.  See page 4, lines 33-48.  In addition, the coating may comprise a plasticizer.  See page 4, lines 33-48.  The composition may additionally comprise Macrogol 400, a polyethylene glycol. See page 4, lines 33-48.  The composition additionally may comprise castor oil, a lubricant that would prevent sticking (i.e., anti-tack agent). See page 4, lines 33-48.   The instant specification states that polyethylene glycols are examples of porogens and excipients. See paragraphs [0177] and [0238].  Erodible materials include polycaprolactone.  See page 3, lines 1-4.  
	Nangia et al. teach drug dosage forms with increased gastric residence time with a bioadhesive polymeric coating applied to the drug eluting device.  See paragraph [0709].  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to apply a release rate modulating polymer film to the gastric residence system of Bellinger et al. to control the erosion rate of the device.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a polyester material, including polycaprolactone, as the release rate modulating polymer film since Sonobe et al. teach coatings including polyesters and Nangia et al. teach the functional equivalency of Eudragit and polycaprolactone coatings.  One would have been motivated, with a reasonable expectation of success, to ensure the active agent is not released prior to entering the gastrointestinal system.    In addition, it would have been well within the purview of the skilled artisan to modify the gastric residence system to achieve the desired drug release profile since Bellinger et al. specifically teach that the loadable polymeric component allows for the ability to release the active substance over relatively long periods of time and the ability to tune the release rate/duration of release of the active component. It would have been well within the purview of the skilled artisan to modify the amount of memantine to achieve the optimal desired effect.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to add additional agents such as silica, anti-tacking agents, excipients, porogens, antioxidants, and plasticizers since these are commonly known ingredients combined in gastric residence systems as taught by Sonobe et al. and Nangia et al.  
6.	Claim 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (WO2015/191920) in view of Sonobe et al. (EP0415671) and Nangia et al. (U.S. Patent Application Publication No. 2010/0316712) as applied to claims 1-2, 4, 58-60, 62-63, 66-67, 80, 107-108, 110, 124-132, and 134 above and further in view of Abraham (Medical Design & Outsourcing, 2015).
	Neither Bellinger et al., Sonobe et al., or Nangia et al. teach silicone rubber.
	Abraham teaches that QP1 liquid silicone rubbers offer medical device manufacturers enhanced processibility and faster cure profiles to support high volume liquid injection molding of small intricate components. See page 1. The instant specification states that QP-1 series comprises siloxane copolymers and reinforcing silica.
	Since Bellinger et al. teach the combination of PCL elastomer and polydimethylsiloxane (See Example 7), it would have been obvious to one of ordinary skill in the art as of the effective filing date to substitute one polysiloxane for another to yield predictable results.  

Response to Arguments
	Applicants’ arguments filed 13 August 2021 have been fully considered but they are not persuasive. 
7.	Applicants argued, “Sonobe does not teach polyesters as release-rate modulating films.”
	In response to applicants’ arguments, Sonobe et al. teach gastric retention devices.  See Title.  For purposes of controlling the erosion rate of the device, it may be coated.  The coating may be applied to the entire surface of the device or to parts thereof.  The coatings comprise polymers.  See page 4, lines 36-51.  Coatings include polyesters, i.e., Eudragit RS, Eudragit L, Eudragit S.  See page 4, lines 33-48.


Conclusion
8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615